Exhibit 10.20

EXCHANGE AGREEMENT

This Exchange Agreement (“Agreement”) is entered into by and among the
Interinsurance Exchange of the Automobile Club, located at 3333 Fairview Road,
Costa Mesa, California 92626 (“IEAC”), the Automobile Club of Southern
California, located at 3333 Fairview Road, Costa Mesa, California 92626 (the
“Club,” and, collectively with IEAC, “AAA”) and Broadway Financial Corporation,
located at 4800 Wilshire Boulevard, Los Angeles, California 90010 (“Broadway”)
with reference to the following facts:

WHEREAS, Broadway desires to acquire all of the issued and outstanding shares of
its Noncumulative Perpetual Preferred Stock, Series A (the “Series A Preferred
Stock”) in exchange for shares of its common stock (“Common Stock”) on the terms
and conditions set forth in this Agreement; and

WHEREAS, AAA is currently the owner of 55,199 shares, comprising all of the
issued and outstanding shares, of the Series A Preferred Stock; and

WHEREAS, AAA is willing to exchange the Series A Preferred Stock held by it for
Common Stock on the terms and conditions set forth in this Agreement (the “AAA
Exchange”); and

WHEREAS, concurrently with the AAA Exchange, Broadway proposes (i) to issue
shares of its Common Stock to the United States Department of Treasury (the
“Treasury Department”) in exchange for all of the issued and outstanding shares
of Broadway’s Fixed Rate Cumulative Perpetual Preferred Stock, Series D and
Broadway’s Fixed Rate Cumulative Perpetual Preferred Stock, Series E
(collectively, the “TARP Preferred Stock”) held by the Treasury Department and
comprising all of the issued and outstanding shares of the TARP Preferred Stock
(the “Treasury Exchanges”), and (ii) to enter into and complete exchanges of its
Common Stock for all of the issued and outstanding shares of Broadway’s Series B
Noncumulative Perpetual Preferred Stock and Series C Noncumulative Perpetual
Convertible Preferred Stock with the holders of such respective series of
preferred stock (the “Other Preferred Stock Exchanges,” and, collectively with
Treasury Exchanges, the “Other Exchanges”); and

WHEREAS, concurrently with the AAA Exchange and the Other Exchanges described
above, Broadway proposes to sell Common Stock to investors for cash in a private
placement transaction (the “Equity Offering”).

NOW THEREFORE, in consideration of the mutual covenants herein set forth, the
parties hereto agree as follows:

1. SHARE EXCHANGE. On the terms and subject to the conditions set forth herein,
AAA agrees to transfer to Broadway all of its right, title and interest in and
to the shares of Series A Preferred Stock of which the Club, IEAC or a nominee
of either of them is the registered owner (the “Shares”) in exchange for and
against delivery of Common Stock at an exchange ratio equal to (A) 50% of the
aggregate liquidation preference of all of the shares of Series A Preferred
Stock exchanged, divided by (B) the per share value assigned to the Common

 

1



--------------------------------------------------------------------------------

Stock in connection with Broadway’s exchange of Common Stock with the Treasury
Department for the TARP Preferred Stock held by the Treasury Department, which
value Broadway and the Treasury Department have agreed will be the lowest price
per share paid by the investors in the Equity Offering.

2. CLOSING. The completion of the transactions contemplated by this Agreement
(the “Closing”) shall take place concurrently with the completion of the
Treasury Exchanges prior to June 30, 2012 (or such later date to which AAA
consents) (the “Closing Date”), as follows: AAA shall deliver or cause to be
delivered the Shares to be exchanged hereunder to Broadway or Broadway’s agent
in such manner as shall be acceptable to Broadway and effective to convey all
right, title and interest of AAA in the Shares to Broadway against delivery by
Broadway through the transfer agent for Broadway Common Stock, or such other
means as shall be acceptable to AAA, of the number of shares of Common Stock
provided for herein, registered in such names as AAA shall specify to Broadway
at least three (3) business days prior to the Closing.

3. CONDITIONS TO CLOSING. The obligation of AAA to consummate the AAA Exchange
is also subject to the fulfillment (or waiver by AAA) at or prior to the Closing
of each of the following conditions:

(a) Broadway shall complete the Other Exchanges concurrently with the AAA
Exchange.

(b) Broadway shall complete the Equity Offering concurrently with the AAA
Exchange.

(c) The representations and warranties of Broadway set forth in this Agreement
shall be true and correct in all material respects as though made on and as of
the Closing Date (other than representations and warranties that by their terms
speak as of another date, which representations and warranties shall be true and
correct in all respects as of such other date).

(d) Broadway shall have performed in all material respects all obligations
required to be performed by it under this Agreement at or prior to the Closing.

4. MUTUAL REPRESENTATIONS AND WARRANTIES. Broadway hereby makes the following
representations and warranties to AAA, and IEAC and Club each hereby makes the
following representations and warranties to Broadway:

(a) Broadway is a corporation duly incorporated, validly existing and in good
standing under the laws of Delaware. Club is a corporation duly incorporated,
validly existing and in good standing under the laws of California. IEAC is an
interinsurance exchange, duly formed, validly existing and in good standing
under the laws of California.

(b) (i) Each has full power and authority to enter into this Agreement and to
consummate the transactions contemplated hereby, and (ii) the person or entity
who has executed this Agreement is duly authorized to do so and thereby bind the
party on whose behalf he, she or it is purporting to act.

(c) This Agreement is a valid and binding agreement, enforceable against each
party in accordance with its terms.

 

2



--------------------------------------------------------------------------------

5. REPRESENTATIONS AND WARRANTIES OF BROADWAY. Broadway hereby makes the
following representations and warranties to AAA:

(a) Upon issuance, the Common Stock to be issued by Broadway pursuant hereto
(i) will be duly and validly authorized and issued, fully paid and
nonassessable, and AAA will acquire such Common Stock free and clear of any
liens, encumbrances, pledges, security interests or other restrictions or claims
of third parties, and (ii) will, when considered with the 85,232 shares of
Common Stock that AAA currently owns, will comprise less than 5% of Broadway’s
issued and outstanding shares of Common Stock.

(b) Broadway is a certified Community Development Financial Institution and that
its business strategy emphasizes serving the credit and other banking needs of
the low-to-moderate income communities it serves.

(c) Neither the execution and delivery of this Agreement, nor the consummation
of the transactions contemplated hereby, will violate, result in a breach of any
of the terms or provisions of, constitute a default (or in any event that, with
the giving of notice or the passage of time or both would constitute a default)
under, accelerate any obligations under, or conflict with, (i) Broadway’s
charter, articles or certificate of incorporation or bylaws, or other
organizational documents, if applicable, or any agreement, indenture or other
instrument to which Broadway is a party or by which Broadway or Broadway’s
properties are bound, (ii) any judgment, decree, order or award of any court,
governmental body or arbitrator to which Broadway is subject, or (iii) any law,
rule or regulation applicable to Broadway.

(d) Neither Broadway nor any person acting on its behalf has taken any action
(including any offering of any securities of Broadway under circumstances which
would require the integration of such offering with the offering of the Common
Stock or Common Stock Equivalents (as defined below) under the Securities Act of
1933, as amended, (the “Act”) and the rules and regulations of the Securities
and Exchange Commissions promulgated thereunder), which might subject the
offering, issuance or sale of the Common Stock or Common Stock Equivalents to
AAA pursuant to this Agreement to the registration requirements of the Act.

(e) No broker, finder or investment banker is entitled to any financial
advisory, brokerage, finder’s or other fee or commission in connection with this
Agreement or the transactions contemplated hereby based upon arrangements made
by or on behalf of Broadway or any subsidiary of Broadway for which AAA could
have any liability.

6. REPRESENTATIONS AND WARRANTIES OF AAA. IEAC and Club each hereby represents
and warrants to Broadway that it is the sole legal and beneficial owner of the
Shares to be exchanged by it pursuant to this Agreement, and, upon the Closing,
Broadway will acquire the Shares free and clear of any liens, encumbrances,
pledges, security interests or other restrictions or claims of third parties.

7. SURVIVAL OF REPRESENTATIONS AND WARRANTIES. All representations, warranties
and agreements of each party hereto shall survive the Closing.

 

3



--------------------------------------------------------------------------------

8. RETIREMENT OR PURCHASE OF COMMON STOCK. Should Broadway at any time and for
any reason desire to retire or repurchase shares of its outstanding Common
Stock, Broadway shall give AAA thirty (30) days’ prior written notice of such
intent. Such notice shall specify the number of outstanding shares of Common
Stock prior to such retirement or repurchase, and the number of outstanding
shares of Common Stock after giving effect to such retirement or repurchase.
Upon receipt of such notice, AAA shall have the right to sell to Broadway, at
the Fair Market Value, the minimum number of shares of Common Stock that would
result in AAA owning less than 5% of the outstanding shares of Common Stock of
Broadway after giving effect to such retirement or repurchase and such sale by
AAA to Broadway. Within ten (10) days after the receipt of such notice by AAA,
AAA shall notify Broadway in writing of its intent to exercise its rights to
sell shares of Common Stock to Broadway pursuant to this Section 8, which shall
include the number of shares of Common Stock to be sold by AAA to Broadway in
accordance with this Section 8, the owner of such shares and the proposed
closing date, which date shall be no later than the business day preceding the
date of the retirement or repurchase. Such option shall be in effect as long as
AAA maintains a beneficial ownership in Broadway Common Stock.

9. TRANSFER OF COMMON STOCK. Subject to compliance with applicable securities
laws, AAA shall be permitted to transfer, sell, assign or otherwise dispose of
(“Transfer”) all or a portion of AAA’s Common Stock at any time, and Broadway
shall take all steps as may be reasonably requested by AAA to facilitate the
Transfer of Common Stock.

10. ISSUANCE OF EQUITY SECURITIES. Broadway agrees not to issue equity
securities ranking senior to the Common Stock for a period of two (2) years from
the Closing Date, except in the following circumstances: (i) in connection with
the provisions of a shareholders’ rights plan of Broadway; (ii) in connection
with a rights offering or other distribution to shareholders of Common Stock in
proportion to their respective ownership interests; or (iii) if approved by the
shareholders of Common Stock.

11. POSSIBLE COMMON STOCK EQUIVALENT TRANSACTION.

(a) Broadway does not currently have sufficient authorized but unissued shares
of Common Stock available under its certificate of incorporation to enable it to
complete the AAA Exchange, each of the Other Exchanges, and the Equity Offering.
In addition, issuance of Common Stock for such purposes would ordinarily require
approval by Broadway’s stockholders pursuant to Rule 5635 of the corporate
governance rules of the Nasdaq Stock Market. Accordingly, Broadway has agreed
with the Treasury Department that Broadway will, as a condition to completion of
the exchange with the Treasury Department, either: (i) obtain the required
Broadway stockholder approval under the Nasdaq corporate governance rules and
complete the other steps required to amend its certificate of incorporation to
authorize the issuance of a sufficient number of shares of Common Stock for such
purposes; or (ii) file a certificate of designations with the Secretary of State
of the State of Delaware to designate a new series of preferred stock out of
Broadway’s authorized but unissued preferred stock, to be designated Series F
Common Stock Equivalent (the “Common Stock Equivalents”), the terms of which
will include that such preferred stock shall be mandatorily convertible into the
number of shares of Common Stock that would, upon the affirmative vote of the
stockholders of Broadway, be issued directly if the exchange were made for
Common Stock and an escalating cumulative

 

4



--------------------------------------------------------------------------------

dividend requirement to provide an incentive to the stockholders of Broadway to
provide such vote. The certificate of designations for such series of preferred
stock shall be substantially in the form attached as Exhibit A to this
Agreement. Broadway and the Treasury Department have further agreed in such
event that the exchange to be conducted by Broadway for the outstanding shares
of TARP Preferred Stock shall be for shares of the Common Stock Equivalents
rather than shares of Common Stock. The number of shares of Common Stock
Equivalents to be issued in such alternative transaction (excluding shares to be
issues in respect of accrued cumulative dividends under the terms of the TARP
Preferred Stock) shall be the number of shares of Common Stock Equivalents that
has an aggregate liquidation preference equal to 50% of the liquidation
preference of all of the TARP Preferred stock to be exchanged.

(b) AAA hereby agrees that if the exchange with the Treasury Department for TARP
Preferred Stock is completed using Common Stock Equivalents, then AAA will
exchange all of its shares of Series A Preferred Stock for shares of Common
Stock Equivalents on the same basis, as adjusted to reflect the different per
share liquidation preferences of the Series A Preferred Stock and the TARP
Preferred Stock, that is, the number of shares of Common Stock Equivalents to be
issued to AAA shall equal the number determined by dividing (A) 50% of the
aggregate liquidation preference of all of the Shares exchanged by AAA by
(B) $1,000, which is the per share liquidation preference of the Common Stock
Equivalents.

(c) Broadway represents and warrants that the Common Stock Equivalents will have
been duly and validly authorized by all necessary action, and, when issued and
delivered pursuant to this Agreement, such Common Stock Equivalents will be duly
and validly issued and fully paid and nonassessable, will not be issued in
violation of any preemptive rights, will not subject the holder thereof to
personal liability, and such shares will rank pari passu with or senior to all
other series or classes of preferred stock, whether or not issued or
outstanding.

12. NOTICE. Any notice required or permitted to be given to either party under
this Agreement shall be deemed duly given and effective if such notice is either
served personally or placed in the United States mail, postage prepaid,
addressed as indicated below:

As to AAA:

Interinsurance Exchange of the Automobile Club

Automobile Club of Southern California

3333 Fairview Road

Costa Mesa, California 92626-1698

Attn: Senior Vice President and Chief Financial Officer

As to Broadway:

Broadway Financial Corporation

4800 Wilshire Boulevard

Los Angeles, CA 90010

Attn: Chief Financial Officer

13. FURTHER ASSURANCES. Each party hereto shall promptly execute and deliver
such further agreements and instruments, and take such further actions, as
either of the other parties may reasonably request in order to carry out the
purpose and intent of this Agreement.

 

5



--------------------------------------------------------------------------------

14. ASSIGNABILITY AND PARTIES IN INTEREST. This Agreement shall not be
assignable by any of the parties hereto without the prior written consent of all
the other parties hereto. This Agreement shall inure to the benefit of and be
binding upon the parties and their respective permitted successors and assigns.

15. GOVERNING LAW. This Agreement shall be governed by and construed and enforce
in accordance with the internal substantive law, and not the law pertaining to
conflicts or choice of law, of the State of California.

16. COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.

17. COMPLETE AGREEMENT. This Agreement is an integrated agreement containing the
entire agreement between the parties hereto with respect to the subject matter
hereof, and shall supersede all previous and all contemporaneous oral or written
negotiations, commitments or understandings.

18. MODIFICATIONS. AMENDMENTS AND WAIVERS. This Agreement may be modified,
amended, or otherwise supplemented only by a writing signed by the parties
against whom it is sought to be enforced in such amended, modified or
supplemented form. No waiver of any right or power hereunder shall be deemed
effective unless and until a writing waiving such right or power is executed by
the parties waiving such right or power.

19. NO THIRD PARTY BENEFICIARIES. There are no third party beneficiaries under
this Agreement or intended by any party hereto.

20. CAPTIONS. The paragraph captions contained in this Agreement are for
convenience only and do not constitute a part of the provisions.

[signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the first date written above.

 

BROADWAY FINANCIAL CORPORATION     AUTOMOBILE CLUB OF SOUTHERN CALIFORNIA By:  
LOGO [g459767ex10_20pg007a.jpg]     By:   LOGO [g459767ex10_20pg007b.jpg]  

 

     

 

Name:   Wayne-Kent A. Bradshaw     Name:   David M. Mattingly  

 

     

 

Title:   Chief Executive Officer and President     Title:   Senior Vice
President, Chief Financial Officer & Treasurer  

 

     

 

Date:   3-15-12     Date:   3/19/12  

 

     

 

      INTERINSURANCE EXCHANGE OF THE AUTOMOBILE CLUB       By:   ACSC Management
Services, Inc., Attorney-in Fact       By:   LOGO [g459767ex10_20pg007c.jpg]    
   

 

      Name:   David M. Mattingly        

 

      Title:   Senior Vice President, Chief Financial Officer & Treasurer      
 

 

      Date:   3/19/12        

 

 

LOGO [g459767ex10_20pg007d.jpg]     

 

7